02/02/2021


                                           DA 20-0047
                                                                                             Case Number: DA 20-0047

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2021 MT 20N



IN RE THE MARRIAGE OF:

CHARLENE G. PAYNE,

                Petitioner and Appellee,

         and

WILLIAM H. PAYNE,

                Respondent and Appellant.


APPEAL FROM:            District Court of the Nineteenth Judicial District,
                        In and For the County of Lincoln, Cause No. DR 94-83
                        Honorable Matthew J. Cuffe, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Channing J. Hartelius, Hartelius, Durocher & Winter, PC, Great Falls,
                        Montana

                 For Appellee:

                        Penni L. Chisholm, Chisholm & Chisholm, P.C., Columbia Falls, Montana



                                                     Submitted on Briefs: December 9, 2020

                                                                 Decided: February 2, 2021


Filed:

                                  cir-641.—if
                        __________________________________________
                                          Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    William H. Payne appeals the December 19, 2019, Order and Opinion, and the

February 3, 2020, Judgment, entered in post-judgment proceedings by the Nineteenth

Judicial District Court, Lincoln County, granting thirty percent of the net proceeds from

the sale of Payne Machinery, Inc. and the property upon which it was situated, to Charlene

G. Payne. We affirm in part, reverse in part, and remand for further proceedings.

¶3    William and Charlene were married on August 13, 1974. A Final Decree of

Dissolution of the marriage was entered by the District Court on September 29, 1995.

William and Charlene, each represented by legal counsel, entered into a Property

Settlement Agreement (PSA) that was incorporated into the Final Decree of Dissolution.

The PSA provided, in relevant part, as follows:

      4. Any and all property acquired by either of the parties hereto from and
         after January 1, 1994, shall be the sole and separate property of the one
         so acquiring the same, and each party hereby binds himself or herself to
         execute any instruments necessary to so provide.
      5. The parties’ assets are as follows:
           a. Payne Machinery, Inc.                                       $719,000
           b. Real Estate: shop area 2.3 acres                              15,000
                  Resident (house and 2 acres)                             91,000
                                               2
                   Lot 2 Ponderosa Heights (1.853 acres)                        12,000
                   Tract ADH (3.99 acres)                                       30,000
          In addition, the parties have vehicles, household goods and miscellaneous
       personal property.
       6. The parties agree to divide their marital property as follows:
              a. To William H. Payne: Payne Machinery, Inc. land and residence.
              b. Charlene Payne: 1988 Toyota Pickup and 1990 Buick.
              c. William H. Payne will pay to Charlene G. Payne the sum of
                 $275,000.00 as follows:
                         $50,000.00 in cash immediately
                         $225,000 paid at 6% interest, amortized over a twenty year
                          period, with payments of approximately $1,611 per month
                          due on or before the first day of each consecutive calendar
                          month, and a balloon payment of the entire remaining
                          unpaid balance of principal and interest shall be due and
                          payable on or before the tenth anniversary of this
                          agreement. The first payment shall be due on or before
                          November 1, 1995. [1, 2]
              d. William Payne agrees to pay the outstanding balance due on the
                 1990 Buick, and to indemnify and hold Charlene harmless for the
                 unpaid balance.
              e. Additional terms are as follows:
                         William H. Payne shall have the right to prepay without
                          penalty.
                         Charlene will acquire a first position security interest in all
                          property identified on the September 6, 1995 Boller
                          appraisal, which can only be subordinated to a bank for a
                          loan connected with the business.
                         In the event William G. Payne sells any of the property
                          identified on the September 6, 1995 appraisal, Charlene G.

1
  The final sentence of this provision, or Paragraph “6(c)(2),” was a handwritten interlineation
initialed by both William and Charlene.
2
  Although not numbered, the bullet-pointed subparagraphs within Paragraph 6(c) and
Paragraph 6(e) of the PSA are referred to herein by their numerical order.

                                               3
                        Payne shall be entitled to 30% of the net sale proceeds.
                        (This provision does not apply to the sale of inventory in
                        the ordinary course of business.).
                       In the event William H. Payne sells Payne Machinery, Inc.,
                        the entire unpaid principal and accrued interest due to
                        Charlene G. Payne must be paid on or before closing of said
                        sale. For purposes of this agreement, a sale of Payne
                        Machinery, Inc. shall be defined as a sale of 50% or more
                        of the assets and/or outstanding stock in Payne Machinery,
                        Inc., or a voluntary or involuntary dissolution or winding
                        up of Payne Machinery, Inc.
                                     .   .   .
      19. Should any action be commenced to enforce, modify, or interpret any
         provision of this agreement, the Court, as a cost of suit, shall award a
         reasonable attorney’s fee to the successful party.
      20. This agreement contains the entire understanding of the parties and there
         are no representations, warranties, covenants or understandings other
         than those expressly set forth herein.

¶4    In November 1995, William executed a trust indenture incumbering real property

in Lincoln County, naming Charlene as beneficiary for purposes of securing the $225,000

William owed to Charlene under the “installment payment obligation.” In 1996, William

paid one-third of the proceeds from the sale of four parcels encumbered by the trust

indenture to Charlene, and she filed partial satisfactions of judgment with the court and

recorded deeds of partial reconveyance with respect to each parcel. The proceeds from the

sale of the parcels were not credited toward William’s installment payment obligation. The

installation payments were paid to Charlene through the Lincoln County Clerk of Court,

while the shares of the proceeds from sale of the parcels were distributed to Charlene

directly. On November 4, 2001, William completed payment of the installment obligation.

Charlene did not file a satisfaction of judgment and did not record a deed of reconveyance
                                             4
for the remaining real property denominated as security in the trust indenture, but on

January 29, 2002, recorded a quitclaim deed, executed in November 1995, conveying to

William her interest in the land on which Payne Machinery was situated. The parties argue

over the intent of the PSA as implied from their actions in these post-dissolution

transactions.

¶5     In March 2019, William contracted to sell the assets of Payne Machinery and

associated real property for $1,400,000. Charlene filed a Lis Pendens, stating an interest

in 30% of the proceeds, to which William objected. The parties agreed the sale could close

and the title company would withhold $420,000 of the proceeds until a resolution could be

reached.

¶6     Charlene filed a Motion for Order Distributing Sales Proceeds to Petitioner.

William opposed the motion, requesting distribution of the disputed funds to himself, and

asked for an evidentiary hearing. The District Court, reasoning “this is a question of law

and no hearing is needed,” issued an Order and Opinion granting Charlene’s motion on

December 19, 2019. It ordered that Charlene was entitled to 30% of “the net proceeds

from the sale of Payne Machinery and the property upon which it is located.” On January 3,

2020, William submitted the 1995 Appraisal, as well as numerous other documents, which

had not been in the record or considered by the District Court prior to issuance of the Order

and Opinion.

¶7     After William filed a Notice of Appeal, Charlene moved the District Court to enter

a judgment awarding her costs, attorney fees and interest. Following briefing, the District

                                             5
Court issued a judgment awarding Charlene $418,945.15 under the PSA, $27,316.80 in

interest accrued since the April 1, 2019 sale, and attorney fees. The parties thereafter

briefed the amount of attorney fees and filed a stipulation regarding pending claims and

motions. The stipulation was adopted by the District Court and, on May 5, 2020, it entered

a Judgment and Order setting the attorney fees at $20,441.22, paying $15,000 to Charlene

“as a settlement payment incident to outstanding motions,” and requiring William to post

the amount of $498,358.04, reflecting the judgment and possible accrual of additional

interest during this appeal, as security.

¶8     This Court interprets “property settlement agreements associated with marital

dissolutions in accordance with the law of contracts.” In re Marriage of Pfennigs, 1999 MT

250, ¶ 13, 296 Mont. 242, 989 P.2d 327; see also § 40-4-201(5), MCA (2019). The

construction and interpretation of a contract and whether a provision presents an ambiguity

are questions of law subject to de novo review. Mary J. Baker Revocable Tr. v. Cenex

Harvest States, Coops., Inc., 2007 MT 159, ¶ 19, 338 Mont. 41, 164 P.3d 851; Krajacich

v. Great Falls Clinic, LLP, 2012 MT 82, ¶ 13, 364 Mont. 455, 276 P.3d 922.

¶9     William argues the District Court erred by interpreting the PSA as a matter of law

and by “fail[ing] to consider the Property Settlement Agreement as a whole and the

circumstances of its execution to determine whether an ambiguity exists, which requires

extrinsic evidence to determine the parties’ intent.” He argues that when the agreement is

read as a whole, it is “reasonable and appropriate” to interpret Paragraph 6(e) as “not a

standalone paragraph,” but rather that its sub-parts are related only to the installment

                                            6
payment obligation stated in Paragraph 6(c), and do not state a separate 30% net proceeds

obligation. Alternatively, William argues, even if the District Court correctly interpreted

the PSA, it erred by “failing to consider the extent to which any property identified on the

September 6, 1995 appraisal . . . was included in the 2019 sale of Payne Machinery, Inc.

and the property upon which it was located.” In response, Charlene argues the PSA is

unambiguous and the District Court properly denied William’s proffered evidence because

it consisted of the subjective views of his divorce attorney. And, even if parts of the PSA

would be found to be ambiguous, Charlene argues William performed in accordance with

the District Court’s rendering of the PSA “on four other occasions.”

¶10    Contract interpretation is generally a “four-corner” endeavor and when interpreting

a written contract, we ascertain the intention of the parties “‘first and foremost’ from the

writing alone.” State v. Asbeck, 2003 MT 337, ¶ 18, 318 Mont. 431, 80 P.3d 1272 (quoting

Morning Star Enterprises v. R.H. Grover, 247 Mont. 105, 111, 805 P.2d 553, 557 (1991));

§ 28-3-303, MCA (“[w]hen a contract is reduced to writing, the intention of the parties is

to be ascertained from the writing alone if possible”). Contractual terms are not examined

in isolation but rather “[t]he whole of a contract is to be taken together so as to give effect

to every part if reasonably practicable, each clause helping to interpret the other.”

Section 28-3-202, MCA. “The language of a contract is to govern its interpretation if the

language is clear and explicit and does not involve an absurdity.” Section 28-3-401, MCA.

Indeed, “the intent of the parties is only looked at when the agreement is not clear on its

face.” Bain v. Williams, 245 Mont. 228, 232, 800 P.2d 693, 695 (1990).

                                              7
¶11    Applying these legal standards of interpretation, we agree with the District Court

that the wording of the PSA is unambiguous, and that consideration of extrinsic evidence

is inappropriate here. Under the wording of the PSA, we must reject William’s rendering

of Paragraphs 6(e)(3) and 6(e)(4) as merely available methods by which Charlene could be

paid the singular installment obligation. Rather, the wording creates different obligations,

and we apply that plain language, in light of the PSA as a whole, as follows.

¶12    The PSA awarded Payne Machinery and associated land to William, but also

awarded Charlene an interest in the property. Paragraph 6(e)(3) provides that, in the event

William would “sell[] any of the property identified on the September 6, 1995 appraisal,”

with the exception of inventory sold in the ordinary course of business, Charlene “shall be

entitled to” 30% of the net sale proceeds of the sale of those assets. Nothing is mentioned

in the provision about applying these 30% sale proceeds as a credit toward William’s

installment obligation. Thus, the provision creates a separate obligation to Charlene,

requiring that she share in the proceeds of the sale of individual assets. As Charlene notes,

William’s post-dissolution actions regarding proceeds from the sale of other assets were

consistent with this plain language. Then, Paragraph 6(e)(4) provides that, upon a sale of

the whole business, “the entire unpaid principal and accrued interest” of the installment

obligation must be paid in full before closing. No reference to or coordination with

Paragraph 6(e)(3) is made, nor is there any specific recognition of the possibility that the

installment obligation could otherwise be paid in full or in part by way of Charlene’s receipt

of 30% of sale proceeds from the sale of individual assets.

                                              8
¶13    However, the District Court’s order granting Charlene a blanket “thirty percent

(30%) of the net proceeds from the sale of Payne Machinery and the property upon which

it is located,” fails to incorporate the parameters stated within the plain language of

Paragraph 6(e)(3). That provision does not grant Charlene 30% of the net proceeds of

Payne Machinery and associated real property as it was constituted at the time of the sale

in 2019. Rather, Paragraph 6(e)(3) provides that Charlene is entitled to 30% of the net

proceeds of “any of the property identified on the September 6, 1995 appraisal.” This is

consistent with the purpose expressed in Paragraph 4 of the PSA, which provides that

property acquired by the parties after their separation “shall be the sole and separate

property of the one so acquiring the same.” Thus, William’s alternative argument, that

even if the District Court correctly interpreted the PSA, it erred by “failing to consider the

extent to which any property identified on the September 6, 1995 appraisal . . . was included

in the 2019 sale of Payne Machinery, Inc. and the property upon which it was located,” is

correct. Not only was this issue not considered, but the appraisal itself was not in the record

at the time the District Court rendered its decision.

¶14    While the District Court and the parties did not consider the appraisal in the

proceedings below, it was made a part of the record after the District Court’s Order, and

we make several observations. The appraisal was prepared by Rex Boller, CPA. It

references several categories of property as associated with Payne Machinery, including

shop and improvements, inventory, machinery, automobile, office equipment, computers,

goodwill, and land, and valued the property at $719,000. A 1990 Buick is also referenced

                                              9
that could be the same vehicle distributed to Charlene under Paragraph 6(b) of the PSA.

Five percent of the ownership of Payne Machinery is listed as being held by “Mark” and

“Michael,” with 2.5% each, and it would seem apparent that William cannot sell that which

is not his. It is not known from the record, as now constituted, whether the post-dissolution

land sales in which the parties shared the proceeds were the same land properties listed on

the appraisal, so the District Court will need to address this issue upon remand. Some

property items are cryptically listed as “considered pre-marriage,” but it is uncertain

whether this was merely an opinion offered by Boller, or whether the properties were

ultimately so treated by the parties and the court upon the dissolution, and a further record

will need to be made. The parties may have other issues concerning the provisions of the

appraisal.

¶15    William asks that we limit Charlene’s award to 30% of the value of the property as

stated in the 1995 appraisal. However, this is contrary to Paragraph 6(e)(3), which granted

Charlene simply “30% of the net proceeds.” There is no language tying the percentage to

the valuations articulated in the appraisal, and thus, Charlene is entitled to an award of

proceeds based upon the 2019 sale value. William also asks that Charlene’s award be

reduced in an amount proportional to the full amount of taxes he paid on the sale proceeds.

However, this is a new argument on appeal and we decline to address it as waived. See,

e.g., Mt. W. Bank, N.A. v. Glacier Kitchens, Inc., 2012 MT 132, ¶ 13, 365 Mont. 276, 281

P.3d 600 (citation omitted).




                                             10
¶16    Finally, the parties contest costs and attorney fees. Paragraph 19 of the PSA

stipulates that “[s]hould any action be commenced to enforce, modify, or interpret any

provision of this agreement, the Court, as a cost of suit, shall award a reasonable attorney’s

fee to the successful party.” Each party agrees that the provision is to be given reciprocal

effect. William argues that costs are not included within the provision. However, we have

previously upheld a district court’s determination that an identical clause encompassed

both costs and attorney’s fees. In re Marriage of Pearson, 1998 MT 236, ¶ 66, 291 Mont.

101, 965 P.2d 268; In re Marriage of Mannix, 242 Mont. 137, 140, 788 P.2d 1363, 1366

(1990). Further, Charlene’s defense of the appeal was necessary for enforcement of the

PSA upon William’s objection to payment of sale proceeds to her. While William has

obtained partial relief from the District Court’s Order and Opinion in the form of additional

proceedings, Charlene nonetheless remains the successful party for purposes of obtaining

attorney fees and costs pursuant to the PSA.

¶17    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent. In the opinion of the Court, the case presents a question

controlled by settled law or by the clear application of applicable standards of review.

¶18    Affirmed in part, reversed in part, and remanded for further proceedings consistent

herewith.


                                                  /S/ JIM RICE
                                             11
We concur:

/S/ MIKE McGRATH
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ INGRID GUSTAFSON
/S/ DIRK M. SANDEFUR




                          12